Citation Nr: 1032495	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of service connection for 
degenerative disc disease of the L4-5 region secondary to 
service-connected degenerative changes of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to November 1994 
and from November 1999 to December 2000.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's application to reopen the claim of 
service connection to degenerative disc disease of the L4-5 
region secondary to service-connected degenerative changes of the 
knees.

The Veteran requested a hearing before the Board in July 2007 but 
subsequently withdrew his request in August 2007.

In May 1995 the Veteran's claim of entitlement to service 
connection for degenerative joint disease of the bilateral knees 
was granted with an initial 10 percent evaluation assigned, 
effective November 9, 1994.  The Veteran's claim of service 
connection for varicose veins was denied by the RO in the May 
1995 decision.  The Veteran did not appeal these determinations.  
Subsequently, an October 2003 rating decision bifurcated the knee 
rating into separate 10 percent ratings for each knee, effective 
from September 16, 2003.  

In an April 2004 rating decision, the Veteran's original claim of 
service connection for degenerative disk disease of the L4-5 
region secondary to service connected degenerative changes of the 
knees was denied.  

In a December 2007 and March 2008 rating decisions the RO 
continued the Veteran's 10 percent ratings for the service-
connected degenerative joint disease of the right and left knee.  
In April 2008, the Veteran filed a timely notice of disagreement 
with regard to the April 2008 rating decision.  In a February 
2009 rating decision, the RO increased the 10 percent ratings to 
20 percent for each knee for the service-connected degenerative 
change of the right and left knee.  That same month, the RO 
issued a statement of the case addressing both knee claims.  The 
Veteran did not perfect an appeal as to the increased rating 
claim.  In July 2010, the Veteran's representative submitted a 
written brief for the Board's review on whether alleged 
insufficient and incomplete investigation by the VA concerning 
the condition of the Veteran's knee, back and varicose veins 
warrants a remand.  As noted, no VA Form 9 or its equivalent was 
timely received subsequent to the issuance of the statement of 
the case with regard to the increased rating claim for the 
bilateral knee condition.  Therefore, as the appeal has not been 
perfected this issue is not before the Board for review.  The 
issues of increased ratings for degenerative changes of the right 
and left knee currently rated at 20 percent disabling each, is 
referred to the RO for further development.

The Veteran did not appeal the May 1995 decision denying the 
claim of service connection for varicose veins, and therefore, is 
not in appellate status.  Should the Veteran wish for further 
review, he is free to resubmit his claim to the RO.


FINDINGS OF FACT

1.	The RO denied the Veteran's original claim for entitlement to 
service connection for degenerative disc disease of the L4-5 
region secondary to service connected degenerative changes of 
the knees in April 2004.  The Veteran did not timely appeal.

2.	In August 2005, the Veteran sought to reopen the claim.

3.	The evidence added to the record since the April 2004 rating 
decision is duplicate or cumulative of evidence previously 
considered and/or it does not relate to any unestablished 
facts that are necessary to substantiate the claim, nor does 
it raise the reasonable possibility of substantiating the 
previously disallowed claim.







CONCLUSION OF LAW

The evidence received since the April 2004 decision is not new 
and material, and the requirements to reopen a claim of 
entitlement to service connection for degenerative disc disease 
of the L4-5 region secondary to service connected degenerative 
changes of the knees have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the underlying 
claim.

In November 2005, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2009), and Kent.

Furthermore, a February 2007 letter notified the Veteran with 
effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
this notice post-dated the initial adjudication of this claim on 
appeal, the claim was subsequently readjudicated, and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

Therefore, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  In addition, the VA has also done 
everything reasonably possible to assist the Veteran with respect 
to his claim for benefits, such as attempting to obtain military 
personnel records, obtaining medical records and providing VA 
examinations.  Consequently, the duty to notify and assist has 
been met.

New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the evidence 
revealed that there was no in-service back injury and no link 
between the Veteran's current back disability and service, or to 
his service-connected knee disabilities.  The evidence also 
showed that the Veteran injured his back in an occupational 
accident in 2003.  The RO noted that the Veteran injured his back 
in July 2003 when he was lifting chains off a truck and placing 
them on a load to secure them.  The degenerative changes to the 
Veteran's knees were mild and the x-rays of record did not reveal 
any obvious abnormalities.  The October 2003 VA examiner opined 
that the Veteran's occupation as a truck driver involved lifting 
120 pound tarps onto a truck without proper lifting technique 
placed him at risk for injuring his back.  The rating decision 
also noted the Veteran's back injury was covered by his insurance 
company and his policy would not cover any treatment related to a 
pre-existing knee condition.  Although a VA staff physician 
provided a statement in March 2004 opining that the Veteran's 
degenerative disc disease was as lily as not related to bilateral 
knee degenerative joint disease, the RO rejected that opinion, 
presumably finding that it was vague and not supported by any 
rationale.  The April 2004 RO decision is final.  38 U.S.C.A. § 
7105.  

The Veteran filed to reopen the claim of service connection of 
degenerative disc disease of the L4-5 region secondary to service 
connected degenerative changes of the knees in August 2005.  
Since the prior final decision, evidence has been added to the 
claims file.  The additional evidence of record consists of VA 
treatment records reporting treatment for back, a VA spine exam, 
lay statements by the Veteran since April 2004, and a duplicate 
copy of the VA doctor's opinion from March 2004.

The Veteran submitted a duplicate copy of a March 2004 letter 
from his VA physician who stated the Veteran's "degenerative 
disc disease is as likely as not related to bilateral knee 
degenerative joint disease."  See Dr. H. R. letter, dated March 
2004.  However, this evidence is not new or material as it was 
previously considered prior to the April 2004 rating decision.

In October 2005, the Veteran underwent a VA spine examination.  
X-rays revealed L5-Si 2-mm retrolisthesis and decreased disk 
spaces at L4-L5 and L5-S1.  There was only a laminectomy defect 
at L4 to S1.  The Veteran stated his low back pain is constant 
with mild radiation to his right buttock and some pain to the 
right lower extremity located in the lateral aspect of his right 
shin as well as numbness in the medial aspect of his right foot.  
The Veteran reported that his back problems started when he 
sustained an accident at work in August 2003, while he lifted 
tarp off a truck.  Upon physical examination and discussion of 
the symptoms with the Veteran, the examiner noted the Veteran had 
cauda equine syndrome and underwent a laminectomy and diskectomy.  
The examiner determined that the Veteran's disability was related 
to his cauda equine syndrome and there were no complains of a 
back condition prior to his August 2003 accident at work.  While 
it was unclear whether his current level of disability was 
related to his service activities, the examiner opined, "[The 
Veteran's] current level of disabilities of his lumbar spine are 
more related to his cauda equine syndrome in August 2003, in my 
medical professional opinion."  See VA spine examination, dated 
October 2005.

Evidence submitted for this claim is limited to VA outpatient 
treatment records from September 2006 to March 2008.  While the 
records report the Veteran was treated for back pain, there is no 
indication the back condition stemmed from service or is related 
to his service connected bilateral knee condition.  There is no 
medical nexus opinion relating the Veteran's current complaints 
of his back pain to his military service.

Although the evidence received since the April 2004 decision is 
"new," in that the records were not previously seen, these 
numerous VA treatment records are not material since they are 
merely cumulative of medical evidence previously considered by 
the RO.  More importantly, they do not raise a reasonable 
possibility of substantiating either claim, in that they do not 
suggest that the Veteran's back condition is related to his 
service nor do they suggest it is secondary to his service 
connected bilateral knee disability.  In fact, the evidence tends 
to show the exact opposite:  that the etiology of the back pain 
can be traced to the 2003 work-related accident.  

In addition, while the Veteran alleges throughout this appeal 
that his back condition was secondary to his service connected 
knee disability, his lay statement is not competent to establish 
that he incurred the disability as a result of a service-
connected disability, or that he incurred the disability in 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a medical 
diagnosis.  See Chavarria v. Brown, 5 Vet. App. 468 (1993) (an 
appellant's own recitations of his medical history does not 
constitute new and material evidence sufficient to reopen his 
claim when this account has already been rejected by the VA).

Although the evidence is "new," in that the records were not 
previously seen, these numerous VA treatment records and the 
Veteran's lay statements fails to cure the defects presented by 
the previous decision, namely the lack of evidence that 
degenerative disc disease of the L4-5 region was incurred in 
service or related to his service connected degenerative changes 
of the knees.  As such, the request to reopen is denied.


ORDER

The application to reopen a claim of service connection for 
degenerative disc disease of the L4-5 region secondary to service 
connected degenerative changes of the knees is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


